SUMMARY ORDER

Petitioner Lan-Yin Yu, a native and citizen of the People’s Republic of China, seeks review of a February 8, 2007 order of the BIA summarily affirming a decision of Immigration Judge Michael W. Straus (“IJ”) denying her motion to reopen removal proceedings. In re Lan-Yin Yu, No. A 76 498 662 (B.I.A. Feb. 8, 2007), aff'g No. A 76 498 662 (Immig. Ct. Hartford Oct. 18, 2006). We assume the parties’ familiarity with the underlying facts and procedural history of this case.
Here, the Government correctly asserts that Yu failed to raise any claims before the BIA, and thus failed to exhaust her administrative remedies with respect to any of her claims for relief. See Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir.2006). As the Government notes, Yu failed to submit a timely brief or to challenge the BIA’s refusal to accept it as such. Accordingly, we dismiss Yu’s petition for lack of jurisdiction. See id.; 8 U.S.C. § 1252(d)(1).
For the foregoing reasons, the petition for review is DISMISSED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1). The Government’s motion to dismiss the petition is dismissed as moot.